Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because:
In FIG. 4, database “506” should be labeled “406” in order to use the same numbering as the specification.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
In paragraph [0050] line 9, perform perforation design should be labeled as “220” instead of “22”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


“Computing device configured to execute …” in claim 8. Under step (A), the generic placeholder “device” is used. Under step (B), the functional limitation “configured to execute” modifies the generic placeholder. Under step (C), there is insufficient structure to perform the function of executing. Computing device will therefore be interpreted as “a server, a desktop computer, a laptop/notebook computer, a wireless data port, a smart phone, a personal data assistant (PDA), a tablet, computing device, or one or more processors within these devices, including physical instances, virtual instances, or both”, (Specification [0053] lines 5-8). Executing instructions is coextensive with the function of computer, so no further computer algorithm is necessary under MPEP 2181(II)(B).
“Memory device storing…” in claim 8. Under step (A), the generic placeholder “device” is used. Under step (B), the functional limitation “storing” modifies the generic placeholder. Under step (C), there is insufficient structural language to perform the function of storing. Therefore, “memory device” will be interpreted as “random access memory (RAM), read only memory (ROM), phase change memory (PRAM), static random access memory (SRAM), dynamic random access memory (DRAM), erasable programmable read-only memory (EPROM), electrically erasable programmable read-only memory (EEPROM), and flash memory devices”, (Specification [0071] lines 4-7). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 8, 10-11, 15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. 2014/0136163 (Hegazy).
With respect to claim 1, Hegazy teaches A computer-implemented method for updating a geo-mechanical numerical reservoir model in response to changes in a subterranean environment, comprising (FIG. 1 is a computer implemented method, see generally [0019]-[0020], [0063]): receiving stimulation data representing a reservoir stimulation event of a reservoir (measured pressure, [0023] line 1; which at least in some cases is related to an injection event, [0049] lines 1-7), the reservoir represented by a structural model (the geomechanical equations 104 constitute the geomechanical model, [0019] lines 11-13); simulating the reservoir stimulation event using the stimulation data to update the structural model (the geomechanical equations 104 constitute the geomechanical model that simulates the mechanical response of the reservoir rocks, [0019] lines 11-13; geomechanical simulations are used to calculate mechanical response of reservoir rocks associated with fluids production or injection into underground formations, [0003] lines 10-12); during execution of a reservoir simulation of the reservoir (when no event is present, loosely couple reservoir flow equations and 



With respect to claim 4, Hegazy teaches all of the limitations of claim 1, as noted above. Hegazy further teaches wherein the simulation output data comprises rock properties data and fluid properties data (results obtained with an iteratively coupled technique are accurate, [0030] lines 3-5; as shown in FIG. 1 results include the fully converged values of at least pressure P and displacement U; for convergence of these results, see also [0062] lines 7-8).

With respect to claim 8, Hegazy teaches A system for updating a geo-mechanical numerical reservoir model in response to changes in a subterranean environment, comprising (FIG. 8 is the system that implements FIG. 1, which is a computer implemented method, see generally [0019]-[0020], [0063]-[0064]): at least one computing device configured to execute one or more instructions (computer system described in general context of computer system executable instructions such as program modules being executed by a computer system, [0064] lines 1-3); and a memory device storing the one or more instructions, that when executed by the at least one computing device, cause the at least one computing device to perform operations comprising (program modules may be located in both local and

	Under the 112(f) interpretation of computing device, Hegazy teaches a computing device interpreted as a server (server computer systems, [0063] line 13), a desktop computer (personal computer systems, [0063] line 13), a laptop/notebook computer (laptop devices, [0063] line 13), a wireless data port, a smart phone, a personal data assistant (PDA), a tablet, computing device, or one or more processors within these devices, including physical instances, virtual instances, or both.
	Under the 112(f) interpretation of memory device, Hegazy teaches a memory device interpreted as random access memory (RAM) ([0068] line 3), read only memory (ROM), phase change memory (PRAM), static random access memory (SRAM), dynamic random access memory (DRAM), erasable programmable read-only memory (EPROM), electrically erasable programmable read-only memory (EEPROM), and flash memory devices.

With respect to claim 10, Hegazy teaches all of the limitations of claim 8, as noted above. Hegazy further teaches wherein simulating the reservoir stimulation event comprises a numerical reservoir simulation compatible with the reservoir simulation of the reservoir (FIG. 1 is a component diagram showing a coupling between the reservoir fluid flow and the geomechanical simulator, [0019] 

With respect to claim 11, Hegazy teaches all of the limitations of claim 8, as noted above. Hegazy further teaches wherein the simulation output data comprises rock properties data and fluid properties data (results obtained with an iteratively coupled technique are accurate, [0030] lines 3-5; as shown in FIG. 1 results include the fully converged values of at least pressure P and displacement U; for convergence of these results, see also [0062] lines 7-8).

With respect to claim 15, Hegazy teaches One or more non-transitory computer readable media storing instructions that are executable by one or more processors configured to perform operations for updating a geo-mechanical numerical reservoir model in response to changes in a subterranean environment, the operations comprising (computer readable medium, [0071] lines 9-12, implementing FIG. 1, which is a computer implemented method, see generally [0019]-[0020], as a computer readable storage medium, [0072] lines 4-5): receiving stimulation data representing a reservoir stimulation event of a reservoir (measured pressure, [0023] line 1; which at least in some cases is related to an injection event, [0049] lines 1-7), the reservoir represented by a structural model (the geomechanical equations 104 constitute the geomechanical model, [0019] lines 11-13); simulating the reservoir stimulation event using the stimulation data to update the structural model (the geomechanical equations 104 constitute the geomechanical model that simulates the mechanical response of the reservoir rocks, [0019] lines 11-

With respect to claim 17, Hegazy teaches all of the limitations of claim 15, as noted above. Hegazy further teaches wherein simulating the reservoir stimulation event comprises a numerical reservoir simulation compatible with the reservoir simulation of the reservoir (FIG. 1 is a component diagram showing a coupling between the reservoir fluid flow and the geomechanical simulator, [0019] lines 1-3; geomechanical simulations are used to calculate mechanical response of reservoir rocks associated with fluids production or injection into underground formations, [0003] lines 10-12; The result of the fluid problem is used to solve the solid problem and, in turn, the result of the solid problem is used to solve the fluid problem. After the partial differential equations of these problems are discretized, a numerical coupling scheme has to be used to enforce this interdependency, [0004] lines 12-17).

With respect to claim 18, Hegazy teaches all of the limitations of claim 15, as noted above. Hegazy further teaches wherein the simulation output data comprises rock properties data and fluid properties data (results obtained with an iteratively coupled technique are accurate, [0030] lines 3-5; as shown in FIG. 1 results include the fully converged values of at least pressure P and displacement U; for convergence of these results, see also [0062] lines 7-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2, 6, 9, 13, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2014/0136163 (Hegazy) in view of “Application of Reservoir Flow Simulation Integrated with Geomechanics in Unconventional Tight Play” (Lin).

With respect to claim 2, Hegazy teaches all of the limitations of claim 1, as noted above. Hegazy does not teach wherein the reservoir stimulation event comprises at least one of an acidizing stimulation event of the reservoir and an hydraulic fracturing stimulation event of the reservoir.
However, Lin teaches wherein the reservoir stimulation event comprises at least one of an acidizing stimulation event of the reservoir and an hydraulic fracturing stimulation event of the reservoir (geological model built based on field data and the hydraulic process is simulated and production is history matched with actual production history of a fractured well, [page 316 col 2 paragraph 2 lines 3-10].
It would have been obvious to one skilled in the art before the effective filing date to combine Hegazy with Lin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Hegazy discloses a system that teaches all of the claimed features except for the reservoir stimulation event being hydraulic fracturing. Lin teaches that traditional hydrocarbon reserves will be unable to meet future demand, (Lin [page 316 col 1 paragraph 1 lines 1-3]). Although commercial hydraulic fracturing software exists, this software does not adequately model reservoir flow behavior, (Lin [page 316 col 1 paragraph 1 lines 44-49]). On the other hand, rock geomechanics need to be integrated into the reservoir simulation process to account for variations in the rock and fracture properties in the hydraulic fractured reservoirs, (Lin  [page 316 col 1 paragraph 1 line 49]-[page 316 col 2 paragraph 1 line 3]). Lin solves this problem by 

With respect to claim 6, Hegazy teaches all of the limitations of claim 1, as noted above. Hegazy further teaches wherein the stimulation data comprise fracture flow properties of the reservoir (measured pressure, [0023] line 1). 
Hegazy does not teach wherein the stimulation data comprise permeability of the reservoir, stress- permeability relationship data of the reservoir, fracture properties of the reservoir, and rates definitions for the reservoir.
However, Lin teaches wherein the stimulation data comprise permeability of the reservoir (field data includes heterogeneous permeability from 0.0008 to 0.003 millidarcy, [page 320 col 2 paragraph 4 lines 1-5]), stress- permeability relationship data of the reservoir (in FIG. 6, legend on left shows stress and legend on right shows permeability, [page 321]), fracture properties of the reservoir (Table 3: Fracturing model properties, [page 322]), and rates definitions for the reservoir (Table 2 column 3 flow rate at each stage, [page 322]).
It would have been obvious to one skilled in the art before the effective filing date to combine Hegazy with Lin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Hegazy discloses a system that teaches all of the claimed features except for the reservoir stimulation event being hydraulic 

With respect to claim 9, Hegazy teaches all of the limitations of claim 8, as noted above. Hegazy does not teach wherein the reservoir stimulation event comprises at least one of an acidizing stimulation event of the reservoir and an hydraulic fracturing stimulation event of the reservoir.
However, Lin teaches wherein the reservoir stimulation event comprises at least one of an acidizing stimulation event of the reservoir and an hydraulic fracturing stimulation event of the reservoir (geological model built based on field data and the hydraulic process is simulated and production is history matched with actual production history of a fractured well, [page 316 col 2 paragraph 2 lines 3-10].


With respect to claim 13, Hegazy teaches all of the limitations of claim 8, as noted above. Hegazy further teaches wherein the stimulation data comprise fracture flow properties of the reservoir (measured pressure, [0023] line 1). 
Hegazy does not teach wherein the stimulation data comprise permeability of the reservoir, stress- permeability relationship data of the reservoir, fracture properties of the reservoir, and rates definitions for the reservoir.

It would have been obvious to one skilled in the art before the effective filing date to combine Hegazy with Lin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Hegazy discloses a system that teaches all of the claimed features except for the reservoir stimulation event being hydraulic fracturing. Lin teaches that traditional hydrocarbon reserves will be unable to meet future demand, (Lin [page 316 col 1 paragraph 1 lines 1-3]). Although commercial hydraulic fracturing software exists, this software does not adequately model reservoir flow behavior, (Lin [page 316 col 1 paragraph 1 lines 44-49]). On the other hand, rock geomechanics need to be integrated into the reservoir simulation process to account for variations in the rock and fracture properties in the hydraulic fractured reservoirs, (Lin  [page 316 col 1 paragraph 1 line 49]-[page 316 col 2 paragraph 1 line 3]). Lin solves this problem by integrating a geomechanical model that simulates the hydraulic fracturing process with a reservoir simulator, (Lin [page 316 col 2 paragraph 2 lines 1-3)]. The hydraulic fracturing simulation includes the additional properties disclosed in Lin, (Section 5 Fracturing Simulation, Lin [page 320 col 1 paragraph 2] – [page 322 col 1 paragraph 1]). A person having skill in the art would have a reasonable expectation of successfully modeling a reservoir stimulation event such as hydraulic fracturing in the system of Hegazy by modifying Hegazy with the geomechanical model of Lin that specifically takes into account hydraulic fracturing processes, (Lin [page 316 col 2 paragraph 3 lines 1-9]). Therefore, it would have been obvious 

With respect to claim 16, Hegazy teaches all of the limitations of claim 15, as noted above. Hegazy does not teach wherein the reservoir stimulation event comprises at least one of an acidizing stimulation event of the reservoir and an hydraulic fracturing stimulation event of the reservoir.
However, Lin teaches wherein the reservoir stimulation event comprises at least one of an acidizing stimulation event of the reservoir and an hydraulic fracturing stimulation event of the reservoir (geological model built based on field data and the hydraulic process is simulated and production is history matched with actual production history of a fractured well, [page 316 col 2 paragraph 2 lines 3-10].
It would have been obvious to one skilled in the art before the effective filing date to combine Hegazy with Lin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Hegazy discloses a system that teaches all of the claimed features except for the reservoir stimulation event being hydraulic fracturing. Lin teaches that traditional hydrocarbon reserves will be unable to meet future demand, (Lin [page 316 col 1 paragraph 1 lines 1-3]). Although commercial hydraulic fracturing software exists, this software does not adequately model reservoir flow behavior, (Lin [page 316 col 1 paragraph 1 lines 44-49]). On the other hand, rock geomechanics need to be integrated into the reservoir simulation process to account for variations in the rock and fracture properties in the hydraulic fractured reservoirs, (Lin  [page 316 col 1 paragraph 1 line 49]-[page 316 col 2 paragraph 1 line 3]). Lin solves this problem by integrating a geomechanical model that simulates the hydraulic fracturing process with a reservoir simulator, (Lin [page 316 col 2 paragraph 2 lines 1-3)]. A person having skill in the art would have a reasonable expectation of successfully modeling a reservoir stimulation event such as hydraulic 

With respect to claim 20, Hegazy teaches all of the limitations of claim 15, as noted above. Hegazy further teaches wherein the stimulation data comprise fracture flow properties of the reservoir (measured pressure, [0023] line 1). 
Hegazy does not teach wherein the stimulation data comprise permeability of the reservoir, stress- permeability relationship data of the reservoir, fracture properties of the reservoir, and rates definitions for the reservoir.
However, Lin teaches wherein the stimulation data comprise permeability of the reservoir (field data includes heterogeneous permeability from 0.0008 to 0.003 millidarcy, [page 320 col 2 paragraph 4 lines 1-5]), stress- permeability relationship data of the reservoir (in FIG. 6, legend on left shows stress and legend on right shows permeability, [page 321]), fracture properties of the reservoir (Table 3: Fracturing model properties, [page 322]), and rates definitions for the reservoir (Table 2 column 3 flow rate at each stage, [page 322]).
It would have been obvious to one skilled in the art before the effective filing date to combine Hegazy with Lin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Hegazy discloses a system that teaches all of the claimed features except for the reservoir stimulation event being hydraulic fracturing. Lin teaches that traditional hydrocarbon reserves will be unable to meet future demand, (Lin [page 316 col 1 paragraph 1 lines 1-3]). Although commercial hydraulic fracturing software exists, this software does not adequately model reservoir flow behavior, (Lin [page 316 col 1 paragraph 1 lines 44-.

Claim 5, 7, 12, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2014/0136163 (Hegazy) in view of U.S. Pub. 2018/0230784 (Rodriguez-Herrera).
With respect to claim 5, Hegazy teaches all of the limitations of claim 4 as noted above. Hegazy further teaches the purpose of to synchronize the structural model with a dynamic model of the reservoir (for example during weak coupling, the total time step of the mechanics simulator may be divided into multiple steps for the flow simulator, and at the end of time interval the pore pressure of the fluid simulator is passed to the geomechanics simulator for updating its fluid pressure, which then updates the porosity and permeability for the flow simulator’s subsequent time steps, [0029] lines 1-16).
Hegazy does not specifically teach wherein storing the simulation output data comprises sending the rock properties data and the fluid properties data to an asset repository for the purpose of synchronization.

It would have been obvious to one skilled in the art before the effective filing date to combine Hegazy with Rodriguez-Herrera because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Hegazy discloses a system and method that teaches all of the claimed features except for using a repository to synchronize the structural model with a dynamic model. Hegazy specifically teaches using components, logic, and data structures to implement the program modules defined earlier in the reference, (Hegazy [0064] lines 1-5), but does not get into specifics. Rodriguez-Herrera teaches that by storing the data from the flow simulation and stress simulation in a spatially-referenced repository, the results of one simulation may be mapped back to the results of the other simulation, (Rodriguez-Herrera, [0097] lines 1-15). A person having skill in the art would have a reasonable expectation of successfully mapping the flow results to the geomechanical results of Hegazy by modifying Hegazy with the spatially referenced repository of Rodriguez-Herrera (Rodriguez-Herrera, [0097] lines 1-15). Therefore, it would have been obvious to combine Hegazy with Rodriguez-Herrera to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 7, Hegazy teaches all of the limitations of claim 1, as noted above. Hegazy does not teach updating, using the simulation output data, a digital model of the reservoir, the digital model comprising a geomechanical numerical model (at step 668 of FIG. 6, updating mechanical earth model based on the validated geomechanical parameters; the MEM is a numerical representation of  the geomechanical state of the wellsite, [0101] lines 1-5).


With respect to claim 12, Hegazy teaches all of the limitations of claim 11 as noted above. Hegazy further teaches the purpose of to synchronize the structural model with a dynamic model of the reservoir (for example during weak coupling, the total time step of the mechanics simulator may be 
Hegazy does not specifically teach wherein storing the simulation output data comprises sending the rock properties data and the fluid properties data to an asset repository for the purpose of synchronization.
However, Rodriguez-Herrera teaches storing the simulation output data comprises sending the rock properties data and the fluid properties data to an asset repository for the purpose of synchronization (to map results back from the stress simulation grid to the flow grid or any other spatially-referenced repository, [0097] lines 9-11).
It would have been obvious to one skilled in the art before the effective filing date to combine Hegazy with Rodriguez-Herrera because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Hegazy discloses a system and method that teaches all of the claimed features except for using a repository to synchronize the structural model with a dynamic model. Hegazy specifically teaches using components, logic, and data structures to implement the program modules defined earlier in the reference, (Hegazy [0064] lines 1-5), but does not get into specifics. Rodriguez-Herrera teaches that by storing the data from the flow simulation and stress simulation in a spatially-referenced repository, the results of one simulation may be mapped back to the results of the other simulation, (Rodriguez-Herrera, [0097] lines 1-15). A person having skill in the art would have a reasonable expectation of successfully mapping the flow results to the geomechanical results of Hegazy by modifying Hegazy with the spatially referenced repository of Rodriguez-Herrera (Rodriguez-Herrera, [0097] lines 1-15). Therefore, it would have been obvious to combine Hegazy with Rodriguez-Herrera to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 14, Hegazy teaches all of the limitations of claim 8, as noted above. Hegazy does not teach updating, using the simulation output data, a digital model of the reservoir, the digital model comprising a geomechanical numerical model (at step 668 of FIG. 6, updating mechanical earth model based on the validated geomechanical parameters; the MEM is a numerical representation of  the geomechanical state of the wellsite, [0101] lines 1-5).
It would have been obvious to one skilled in the art before the effective filing date to combine Hegazy with Rodriguez-Herrera because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Hegazy discloses a system and method that teaches all of the claimed features except for using the results to update a mechanical earth model. Hegazy specifically teaches using components, logic, and data structures to implement the program modules defined earlier in the reference, (Hegazy [0064] lines 1-5), but does not get into specifics. Rodriguez-Herrera teaches that despite the advances in fracturing techniques, there remains a need to provide a more meaningful understanding of fracture parameters in order to properly predict and/or design fracture operations to generate desired production at the wellsite, (Rodriguez-Herrera, [0006] lines 1-5). Rodriguez-Herrera does this by starting with a mechanical model at step 660, generating fracture parameters at step 662.1 generating reservoir wellsite parameters at step 662.2 and then generating integrated parameters based on the fracture parameters and reservoir parameters at step 664, which is eventually used to update the mechanical earth model as shown in step 668. A person having skill in the art would have a reasonable expectation of providing a more meaningful understanding of fracture parameters using the mechanical earth model of Rodriguez-Herrera, (Rodriguez-Herrera [0101] lines 1-5) by modifying the system and method of Hegazy (Hegazy FIG. 1) to include the initial steps of creating a mechanical earth model and a final step of updating the mechanical earth model of Rodriguez Herrera (steps 660 and 668 of FIG. 6, (Rodriguez-Herrera, [FIG. 6]). 

With respect to claim 19, Hegazy teaches all of the limitations of claim 15 as noted above. Hegazy further teaches the purpose of to synchronize the structural model with a dynamic model of the reservoir (for example during weak coupling, the total time step of the mechanics simulator may be divided into multiple steps for the flow simulator, and at the end of time interval the pore pressure of the fluid simulator is passed to the geomechanics simulator for updating its fluid pressure, which then updates the porosity and permeability for the flow simulator’s subsequent time steps, [0029] lines 1-16).
Hegazy does not specifically teach wherein storing the simulation output data comprises sending the rock properties data and the fluid properties data to an asset repository for the purpose of synchronization.
However, Rodriguez-Herrera teaches storing the simulation output data comprises sending the rock properties data and the fluid properties data to an asset repository for the purpose of synchronization (to map results back from the stress simulation grid to the flow grid or any other spatially-referenced repository, [0097] lines 9-11).
It would have been obvious to one skilled in the art before the effective filing date to combine Hegazy with Rodriguez-Herrera because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Hegazy discloses a system and method that teaches all of the claimed features except for using a repository to synchronize the structural model with a dynamic model. Hegazy specifically teaches using components, logic, and data structures to implement the program modules defined earlier in the reference, (Hegazy [0064] lines 1-5), but does not get into specifics. Rodriguez-Herrera teaches that by storing the data from the flow simulation and stress simulation in a spatially-referenced repository, the results of one .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Minkoff, Susan E., and Nicholas M. Kridler. "A comparison of adaptive time stepping methods for coupled flow and deformation modeling." (Elsevier, 2005) Applied mathematical modelling 30 (2006), no. 9: 993-1009. doi:10.1016/j.apm.2005.08.002 (Minkoff) – FIG. 1, [page 996] shows loose coupling and section 3.3 [page 998] describes adaptive time stepping.
WO 2012071090 A1 (Yang) – Title is “Variable Discretization Method For Flow Simulation On Complex Geological Models”, steps 104, 107, and 110 of FIG. 10 show iterative flow/rock property method; also paragraph [0026] references time step stability.
U.S. Pub. 2012/0232872 (Nasreldin) – FIGS. 5A & 5B show starting with a reservoir model at step 505, simulating hydraulic fracturing at step 440, and updating reservoir model at step 550.
U.S. 9,378,311 (Pita) – a time-step cut is expected to fix a divergent solution, [col 18 ln 31-42]
CN 101661514 A (Yang) – Claim 2 refers to a time step length control, a dynamic model, and a grid model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./               Examiner, Art Unit 2129

/REHANA PERVEEN/              Supervisory Patent Examiner, Art Unit 2129